UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 03-1870



TRANSITION, INCORPORATED; JAMES W. TRIPLETT;
JANET C. TRIPLETT; WILLIAM S. BELL,

                                            Plaintiff - Appellees,

          versus


THOMAS W. HOFLER, JR., individually and as an
officer of Freedom Financial Company, L.L.C.,

                                            Defendant - Appellant,

          and


CLYDE AUSTIN, individually and as an officer
of International Financial Opportunities and
other associated entities; LAMONT KNIGHT,
individually   and   as  officer   of   ADAR,
Incorporated; ADAR, INCORPORATED; RICHARD
HERTZ, individually and as an officer of
Moredoe, Incorporated; MOREDOE, INCORPORATED;
FREEDOM FINANCIAL COMPANY, L.L.C.; KEITH
HIGHSMITH, individually and as an agent of
Freedom Financial Company, L.L.C.,

                                                      Defendants.
                               No. 03-1871



TRANSITION, INCORPORATED; JAMES W. TRIPLETT;
JANET C. TRIPLETT; WILLIAM S. BELL,

                                                Plaintiffs - Appellees,

          versus


LAMONT KNIGHT, individually and as officer of
ADAR, Incorporated,

                                                 Defendant - Appellant,

          and


CLYDE AUSTIN, individually and as an officer
of International Financial Opportunities and
other associated entities; ADAR, INCORPORATED;
RICHARD HERTZ, individually and as an officer
of    Moredoe,     Incorporated;      MOREDOE,
INCORPORATED;    THOMAS   W.    HOFLER,   JR.,
individually and as an officer of Freedom
Financial Company, L.L.C.; FREEDOM FINANCIAL
COMPANY, L.L.C.; KEITH HIGHSMITH, individually
and as an agent of Freedom Financial Company,
L.L.C.,

                                                             Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-103-3)


Submitted:   October 8, 2003                 Decided:   October 29, 2003




                                    2
Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Thomas W. Hofler, Jr., Lamont Knight, Appellants Pro Se. James
Broome Thorsen, Craig Juraj Curwood, THORSEN & SCHER, L.L.P.,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     In these consolidated appeals, Thomas W. Hofler, Jr., and

Lamont Knight appeal the June 12, 2003, district court order

denying their motions to reconsider.          Knight also appeals from the

March 15, 2002, district court judgment.           We affirm in part and

dismiss in part.

     We have reviewed the record and the June 12, 2003, district

court   order   and   find   the   district    court   did   not   abuse   its

discretion denying the motions to reconsider.                Accordingly, we

affirm.   We dismiss as untimely Knight’s appeal from the March 15,

2002, order.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on March

15, 2002.   The notice of appeal was filed on July 10, 2003.

     Accordingly, because Knight failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss his appeal from the March 15, 2002, order.                 As for


                                      4
Hofler’s and Knight’s appeals from the district court’s order

denying the motion to reconsider, we affirm.            We deny Hofler’s

motion to clarify and the motions by Hofler and Knight for a copy

of the transcript produced at government expense. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                  AFFIRMED IN PART; DISMISSED IN PART




                                    5